December 20, 1920. The opinion of the Court was delivered by
This is an appeal from a ruling made by his Honor, County Judge Whaley, and is a question simply of procedure. Upon the hearing of the case, plaintiff's counsel declined to open his argument, and defendant's counsel requested his Honor to instruct plaintiff's counsel to do so. His Honor declined to do so, and exception was noted and appeal taken, and the error alleged is that this instruction should have been given. The exception is overruled. Defendant did not by answer admit the allegations of the complaint so as to become actor, so as to open and reply both as to evidence and argument.
The authorities relied on by appellant apply to such cases, and not to a case like this, where there is a contention simply as to argument, and not as to both evidence and argument.
The administration of law, justice, and the Courts must be practical and not technical. In no view of the case has appellant shown that they were prejudiced.
Judgment is affirmed.
MESSRS. JUSTICES HYDRICK and FRASER concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE GAGE absent on account of sickness. *Page 207